UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7750


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENNETH ROSHAUN REID,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Julian Abele Cook, Jr., District
Judge. (0:04-cr-00353-CMC-1; 0:09-cv-70126-CMC)


Submitted:   March 15, 2011                 Decided:    March 21, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kenneth Roshaun Reid, Appellant Pro Se. Jeffrey Mikell Johnson,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth       Roshaun     Reid         seeks    to    appeal       the   district

court’s       orders        denying      relief         on     his    28       U.S.C.      § 2255

(West Supp. 2010) motion and his motion for a certificate of

appealability. *         These orders are not appealable unless a circuit

justice       or      judge     issues       a        certificate         of   appealability.

28 U.S.C. § 2253(c)(1) (2006).                        A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”        28        U.S.C.       § 2253(c)(2).             When    the

district court denies relief on the merits, a prisoner satisfies

this       standard    by     demonstrating           that    reasonable       jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El     v.      Cockrell,         537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                   Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude       that     Reid    has       not    made    the       requisite      showing.


       *
        We   construe  Reid’s   motion  for   a  certificate of
appealability, which was filed within the time limit allotted
for filing a notice of appeal from the district court’s order
denying Reid’s § 2255 motion, as a timely notice of appeal.



                                                  2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3